       Case 4:19-cv-00044-BMM Document 136 Filed 04/29/20 Page 1 of 3



Jeffery J. Oven                          Peter C. Whitfield
Mark L. Stermitz                         SIDLEY AUSTIN LLP
Jeffrey M. Roth                          1501 K Street, NW
CROWLEY FLECK PLLP                       Washington, DC 20005
490 North 31st Street, Ste. 500          Telephone: 202-736-8000
Billings, MT 59103-2529                  Email: pwhitfield@sidley.com
Telephone: 406-252-3441
Email: joven@crowleyfleck.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE                        CV 19-44-GF-BMM
COUNCIL, BOLD ALLIANCE, NATURAL
RESOURCES DEFENSE COUNCIL,                      MOTION FOR PARTIAL
SIERRA CLUB, CENTER FOR                         STAY PENDING APPEAL
BIOLOGICAL DIVERSITY, and FRIENDS               BY TRANSCANADA
OF THE EARTH,                                   KEYSTONE PIPELINE, LP
                                                AND TC ENERGY
                        Plaintiffs,             CORPORATION

      vs.

UNITED STATES ARMY CORPS OF
ENGINEERS and LT. GENERAL TODD T.
SEMONITE (in his official capacity as U.S.
Army Chief of Engineers and Commanding
General of the U.S. Army Chief of Engineers),

                        Defendants.

TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company, THE STATE OF
MONTANA, AMERICAN GAS
        Case 4:19-cv-00044-BMM Document 136 Filed 04/29/20 Page 2 of 3



ASSOCIATION, AMERICAN PETROLEUM
INSTITUTE, ASSOCIATION OF OIL
PIPELINES, INTERSTATE NATURAL GAS
ASSOCIATION OF AMERICA, and
NATIONAL RURAL ELECTRIC
COOPERATIVE ASSOCIATION

                    Defendant-Intervenors.




        Pursuant to Rule 62(c) of the Federal Rules of Civil Procedure, Defendant-

Intervenors TransCanada Keystone Pipeline, LP and TC Energy Corp. (“TC

Energy”) hereby move for a stay of paragraphs 5 and 6 of the Court’s April 15,

2020 Order granting summary judgment to Plaintiffs on the Endangered Species

Act claim in Claim Four of the Complaint (Doc. 130).

        TC Energy respectfully requests that this Stay Motion be considered

expeditiously and on the same schedule set forth in the Court’s April 28, 2020

Order for the Federal Defendants’ Motion for Partial Stay Pending Appeal. (Doc.

134).

        Pursuant to Local Rule 7.1, TC Energy contacted the parties in this matter.

The Department of Justice represented that they do not oppose the request for

expedited consideration and that Federal Defendants’ position on the stay motion is

already set forth in their separate motion. Plaintiffs’ counsel represented that they

oppose the stay motion and that they intend to follow the schedule entered by the



                                          2
       Case 4:19-cv-00044-BMM Document 136 Filed 04/29/20 Page 3 of 3



Court. Counsel for the NWP 12 Coalition represented that they support this

motion. Counsel for the State of Montana represented they do not oppose this

motion.

Dated: April 29, 2020                       Respectfully submitted,

                                            /s/ Peter C. Whitfield.
                                            Peter C. Whitfield
                                            SIDLEY AUSTIN LLP
                                            1501 K Street, N.W.
                                            Washington, D.C. 20005
                                            (202) 736-8000 (telephone)
                                            (202) 736-8711 (fax)
                                            Email: pwhitfield@sidley.com


                                            /s/ Jeffery J. Oven
                                            Jeffery J. Oven
                                            Mark L. Stermitz
                                            Jeffrey M. Roth
                                            CROWLEY FLECK PLLP
                                            490 North 31st Street, Ste. 500
                                            P.O. Box 2529
                                            Billings, MT 59103-2529
                                            Telephone: 406-252-3441
                                            Email: joven@crowleyfleck.com
                                                    mstermitz@crowleyfleck.com
                                                    jroth@crowleyfleck.com

                                            Counsel for TransCanada Keystone
                                            Pipeline LP and TC Energy
                                            Corporation




                                        3
